PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/839,982
Filing Date: 13 Dec 2017
Appellant(s): International Business Machines Corporation



__________________
Scott Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 16, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-32 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 21-23, 25-27, and 29-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Ninan et al., US Publication 2017/0270105 (hereinafter Ninan), as cited on the Notice of References Cited dated June 15, 2021, in view of Bagehorn et al., US Publication 2016/0117362 (hereinafter Bagehorn), as applied to the instant claims, and in further view of Bassin et al., US Publication 2013/0339921 (hereinafter Bassin).
Claims 24, 28, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Ninan in view of Bagehorn and Bassin as applied to claims 21, 25, and 29 above, and further in view Ahuja-Cogny et al., US Publication 2018/0322396 (hereinafter Ahuja-Cogny), as cited on the Notice of References Cited dated June 15, 2021.
 
(2) Response to Argument
The Rejection of Claims 21-32 under 35 U.S.C. § 112(a)
Regarding the rejection of claims 21, 25, and 29 under 35 U.S.C. § 112(a), Appellant argues the claim limitations “generating, using the context analyzer, links between the domain elements and respective domains; storing the links, the domain elements, and the respective domains within a database of the data processing system” are supported by the present specification. (App. Br. 9-11).  Appellant states that support for these limitations may be found in ¶¶ 44-46 of the present specification and states that each feature of these paragraphs is “being performed by the content analyzer 114.” (App. Br. ¶ 11). After discussing the teachings of ¶¶ 44-46 and their relation to the “content analyzer 114,” Appellant then concludes that the rejection “should be reversed.” (Id.). 

Claim 21 requires, but the specification fails to disclose, the importation of computer files including specific domain data responsive to a specific electronic communication and then using the context analyzer to compare that domain data to a library of criteria. 
Claim 21 specifically recites the following four limitations:
importing, responsive to the electronic communication and into the data processing system and from a domain data server, computer files including domain data;
comparing, using a context analyzer of the data processing system, the domain data to a library of criteria to identify domain elements within the domain data that match the selected domain;
generating, using the context analyzer, links between the domain elements and respective domains; 
storing the links, the domain elements, and the respective domains within a database of the data processing system[.]

Claim 21 first requires “importing” computer files including specific domain data (i.e., the domain data included in the computer files) responsive to a specific electronic communication and then uses the context analyzer to compare that specifically imported domain data to a library of criteria. (Claim 21). This comparing is done for the purposes of identifying domain elements within that domain data that match the selected domain. (Id.). Thus, if the intended purpose of this limitation is carried out, the content analyzer identifies specific domain elements from the domain data. (Spec. ¶ 46). 
Next, the claim requires the context analyzer to generate links “between the domain elements and respective domains” and then store those links. (Claim 21, emphasis added). As evidenced by the antecedent basis, this is referring to the specifically identified domain elements of the comparing step and the domains imported responsive to the electronic communication. In other words, what these “generating” and “storing” steps require is generating links between the identified domain elements and domain data imported responsive to the electronic communication and then storing those generated links, along with other data.
However, looking at the present specification, and particularly those paragraphs cited by the appellant, these specific relationships are not described in the specification. 
For example, Spec. ¶ 44 states that the content analyzer can “identify domain elements,” but it does not specify that these are identified from “the domain data” that was “import[ed] responsive to the electronic communication.” Instead, the specification recites the general concept of identifying domain elements, as background, without disclosing the specific example of importing domain data from the electronic communication described in the disclosure. 
Further, Spec. ¶ 45 states that the comparison is “to determine if the features match characteristics of domain elements.” Appellants lack of a use of antecedent basis for “domain elements” in this description is telling because such an article is not missing from other terms such as “the domain data.” Thus, this must also be read to refer to “domain elements” in general and not the particular domain elements previously identified. Additionally, nothing in this paragraph ever states that the comparison is for the purpose of identifying the domain elements. Instead, the ability to compare is an additional, unconnected feature of the content analyzer. 
Finally, Spec. ¶ 46 states that the content analyzer “may identify domain elements from the domain data and link the domain elements with their respective domains.” Again, the lack of any antecedent basis for “domain elements” means that this cannot be assumed to be any of the previous domain elements. Much like paragraphs 44–45, paragraph 46 merely provides background about linking domain elements with their respective domains, without ever applying that concept to “importing … computer files. 
In contrast, the present claim does indicate where these domain elements come from. As discussed above, the claims require that the domain elements be the domain elements that were identified by the comparing step from data that was imported responsive to an electronic communication. 
Moreover, Appellant’s reliance on the fact that each feature of Spec. ¶¶ 44-46 is performed by “content analyzer 114” is misplaced. The fact that each individual feature is discussed and performed by the same component (i.e., content analyzer 114) in a vacuum does not disclose the causal connections required by the claim. Merely reciting the presence of three features does not provide support for the combination of those features being used together by the content analyzer. Appellant cannot satisfy 35 U.S.C. § 112(a) by claiming a new combination of embodiments or features when the combination was never disclosed. See, e.g., Martin v. Mayer, 823 F. 2d 500, 505 (Fed. Cir. 1987) (explaining that adequate support under § 112 is "not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure,” but rather “a question whether the application necessarily discloses that particular device."); and Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997). 
Therefore, the examiner’s rejection should be affirmed.

The Rejection of Claims 21-23, 25-27, and 29-31 Under 35 U.S.C. § 103 for Obviousness base upon Ninan in view of Bagehorn and Bassin
Claim 21
Appellant begins by arguing, without evidence, that “Examiner improperly ignor[ed] claim limitations,” (App. Br. 12) yet Appellant fails to point anything that ignored or missing in the 35 U.S.C. § 103 Rejection portion of the Final Office Action .(Final Act. 6–12).

This is because, while the “Claim Interpretation” section advises the public of Appellant’s use of intended use language, the Examiner gave full patentable weight to each and every limitation in the 35 U.S.C. § 103 rejection in order to maintain compact prosecution.  As a result, not a single limitation was “ignor[ed],” as alleged by Appellant. 

Regarding the limitation “comparing, using a context analyzer of the data processing system, the domain data to a library of criteria to identify domain elements within the domain data that match the selected domain,” Appellant argues that the “to identify” (emphasis added) clause “describes a characteristic of the claimed ‘comparing …’ operation” and “[i]f the ‘domain elements within the domain data that match the selected domain’ are not identified based upon the comparing, then the claimed ‘comparing …’ operation is not being performed.” (App. Br. 12). Thus, Appellant concludes that “these limitations cannot be properly ignored.” (Id.). 

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
As the present specification does not define the term “to,” the plain and ordinary meaning must be used. Although this term is used in a variety of situations and has several meanings, the most appropriate definition appears to “to indicate a purpose, intention, tendency, result, or end.” (“to;” Merriam-Webster Dictionary; 2014; m-w.com; Page 1). Thus, based on this definition, it is reasonable to conclude that the use of “to” indicates that the identification is the “purpose” of the comparing and not a “characteristic” of the comparing. In fact, none of the provided definitions appear to state that the word “to” can be used to indicate a characteristic.
It is long held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (emphasis added).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 
Further, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted). For example, Appellant could easily amend the claim limitation to read “identifying domain elements within the domain data that match the selected domain by comparing, using a context analyzer of the data processing system,” which would clearly indicate that the “identifying” is a required element and remove all ambiguity as to the intended meaning, all without creating an unfairness to the appellant.
Therefore, the examiner’s interpretation should be affirmed. 

Regarding the limitation “applying natural language processing and machine learning algorithms on the domain elements stored within the database and linked to the selected domain to retrieve a set of actionable information for the selected domain from a corpus data server,” Appellant essentially repeats the same argument that “to retrieve a set of actionable information for the selected domain from a corpus data server” (emphasis added) is “a characteristic of the claimed ‘applying natural language processing …’ operation.” (App. Br. 13).

As discussed above, it is reasonable to interpret the use of “to” as an indication that the retrieval is the purpose of the applying step, thus triggering an interpretation as an intended use. And again, Appellant could easily and with no unfairness amend the claim to overcome this interpretation by removing all ambiguity about the intended meaning of the limitation. ICON, 496 F.3d at 1379 (explaining that “applicants may amend claims to narrow their scope” in response to the Office’s broad but reasonable construction of the claims). Therefore, the examiner’s interpretation should be affirmed. 

Regarding the limitation “creating, using the actionable information and with the risk assessment system, a scoring model used for generating assessments reports related to the selected domain,” Appellant merely quotes the limitation and the examiner’s analysis followed by the statement that “no such evaluation [as required by MPEP § 2111.02(II)] was presented by the Examiner.” (App. Br. 13-14). 

This portion of the Appeal Brief is perplexing because Appellant concludes that no analysis was presented (App. Br. 14) while having quoted the exact analysis alleged to be missing (App. Br. 13, l. 20-14, l. 2) in the immediately preceding paragraph. As can be seen in the Final Rejection, this analysis is present. (Final Act. 3). Here, the claim language at issue was identified and it was stated that the plain language of the claim does not require the use of the recited portion. (Id.). In other words, by not requiring its presence, no structural difference is present. Nor has Appellant alleged such a structural difference is present.
Further, Appellant’s argument appears to be focused on statements of intended use “in the preamble,” (App. Br. 14, quoting MPEP § 2111.02(II)) and the present limitations are not in the preamble.
Moreover, Appellant appears to concede that this claim recites the intended use of the “creating” because Appellant merely incorrectly concludes that the proper analysis was not performed. Appellant does not argue, as with the two previous limitations, that “generating assessments reports related to the selected domain” is, in fact, required. Therefore, the examiner’s interpretation should be affirmed. 
Even if Appellant had actually argued that interpretation of this limitation, the examiner’s interpretation would still be reasonable for the same reasons as discussed above and there would be no unfairness in such an interpretation because Appellant can amend the claim language to affirmatively assert any intended interpretation with no ambiguity.  ICON, 496 F.3d at 1379 (explaining that “applicants may amend claims to narrow their scope” in response to the Office’s broad but reasonable construction of the claims).
Finally, “[w]hen the appellant fails to contest a ground of rejection to the Board, … the Board may treat any argument with respect to that ground of rejection as waived.” Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008)). Moreover, 37 C.F.R. § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief … will not be considered by the Board.”

Regarding the rejection of claim 21 under 35 U.S.C. § 103, Appellant first argues Ninan does not teach or suggest “creating … a scoring model used for generating assessments reports related to the selected domain.” (App. Br. 15).  Specifically, Appellant contends that Ninan “does not describe [the scoring model’s] creation” or “that the importance determination engine 116 is structured to create assessments reports or that these assessments reports are related to the selected domain.” (Id.at 16). 

Ninan discloses that importance engine 116 assigns an importance level to detected patterns in the data. (Ninan ¶ 46). These importance levels are generated based on factors such as defined threshold parameters and temporal relations between patters in the data. (Id.). Ninan goes on to describe that an importance level may be expressed in terms of percentage. (Id. at ¶ 84). 
Further, a “model” is understood by a person of ordinary skill in the art to mean a mathematical or graphical representation of a real-world situation or object. “model;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 344. The importance level of Ninan is a percentage representation (i.e., a mathematical representation) of how important the data, such as book sales, (i.e., a real-world situation) is. Thus, while the importance level of Ninan may be a simple model, it is, nonetheless, a model within the broadest reasonable interpretation of the claim. Moreover, because the importance level represents a percentage value of importance, it is also a score, making it a “scoring model.” 
Finally, because this importance level did not exist prior to being assigned, it must necessarily have been created and Ninan discloses “creating … a scoring model.”

Additionally, regarding Appellant’s argument that Ninan does not teach or suggest “that the importance determination engine 116 is structured to create assessments reports or that these assessments reports are related to the selected domain,” this appears to be directed towards claim language that is reciting the intended use, for the reasons discussed above, and is not entitled to any patentable weight.
However, even if it was entitled patentable weight, Ninan does disclose this feature. For example, Ninan discloses that the importance level is used to generate an output message such as “the largest gain in sales was driven by books published in London which saw an X% increase.” (Ninan ¶ 54). This generated text is, within the broadest reasonable interpretation of the claim language, reporting an assessment of book sales.1
Finally, even if Ninan did not disclose this limitation, Bassin does disclose this limitation for the reasons discussed below and in the Final Rejection at 11.
Therefore, Ninan both describes that the scoring model is created and “that the importance determination engine 116 is structured to create assessments reports or that these assessments reports are related to the selected domain.” As a result, the examiner’s rejection should be affirmed.

Appellant next argues that Bassin does not teach or suggest “creating … a scoring model used for generating assessments reports related to the selected domain.” (App. Br. 16). Specifically, Appellant states that “[t]he mapping of risk factors of contexts to risk consequences is not the creation of a scoring model that is structured to ‘generat[e] assessments reports related to the selected domain,’ as claimed” and “[t]he alleged fact that ‘the risk model includes a scoring system of risk levels such as 'failure possibility'’  does not explain how these teachings correspond to the claimed limitations.” (Id.).

Appellant appears to be merely making a broad conclusion that Bassin fails to teach a limitation without providing any explanation as to what specifically, is missing from the reference. Appellant is required to provide “substantive arguments in an appeal brief” and “a naked assertion” does not meet the specificity requirements set forth in 37 C.F.R. § 41.37. See In re Lovin, 99 USPQ2d1373, 1379 (Fed. Cir. 2011). Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Failure to present substantive arguments constitutes waiver. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, … the Board may treat any argument with respect to that ground of rejection as waived.”). Moreover, 37 C.F.R. § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief … will not be considered by the Board.”
However, for the Board’s convenience, the examiner shall explain the rejection in further detail to make clear that this limitation is present in Bassin. The cited portion of Bassin falls immediately under the heading “Building a Risk Model.” (Bassin ¶ 91). Thus, Bassin is unquestionably creating a model. In this model, various risks are “measured by levels,” which is form of score. Thus, Bassin also discloses “creating a scoring model.” 
At this point, no further analysis is necessary as the remainder of this limitation recite an intended use and does not receive any patentable weight. However, even if such language was required, Bassin goes on to disclose that after “Executing [the] Risk Model” (i.e., the risk model is used, Bassin ¶ 97), the system “collects the test results” (i.e., generates assessment reports) of the executed risk model that are related to the given risks (i.e., the selected domains). (Bassin ¶ 100). 
Therefore, Bassin also discloses “creating … a scoring model used for generating assessments reports related to the selected domain,” and the examiner’s rejection should be affirmed because both Ninan and Bassin disclose this limitation. 

Appellant next argues the claim interpretation applied to the claim limitation “an electronic communication identifying a selected domain that was selected from a plurality of domains using a user interface.” (App. Br. 17). Specifically, argues that the “selection of the timeframe” of Ninan “is not ‘a sphere of activity regarding a specific subject’” because “[t]here is no specific subject of a timeframe” and “a timeframe does not describe a sphere of activity.” (Id.). 

As discussed in the Final Rejection, the present specification states a domain may comprise “a sphere of activity regarding a specific subject.”  (Spec ¶ 7). A “sphere” is a metaphor used to refer to an aspect or area of something. Sphere; July 1, 2016; vocabulary.com; Page 1. Thus, a domain, within the scope of the present invention is an aspect or area of an activity regarding a specific subject. 
Ninan discloses that a user may select information to alter the domain model, such as the “timeframe beginning on 2010.”2 (Ninan ¶ 38). The timeframe of an occurrence is unquestionably “an aspect or area” and is thus, a “sphere.” Ninan makes it clear that this timeframe is applied to the already chosen “domain model 114,” which itself relates a domain or industry. (Id.). Thus, there is a “specific subject of [the] timeframe;” namely the domain model 114 and the timeframe “describe[s] a sphere of activity” because it describes activities within the domain model that occurred within the timeframe. 
Moreover, Appellant’s argument is mischaracterizing the reference. Appellant is implying that the selected domain is merely a timeframe such as “beginning on 2010.” But this is not the case, because this time frame is applied to the domain model, the selected domain is the portion of the domain model that occurred within the timeframe, not the timeframe itself. To use an example from Ninan the selected domain is “sales items for a book store and corresponding data related to the sales items based on geographical region and published age” and not just “sales items for a book store,” “geographical region,” or “published age.” (Ninan ¶ 40).
However, the examiner additionally notes that the meaning of the term “domain” is not actually limited by the specification to the definition of a domain as “a sphere of activity regarding a specific subject.” The present specification goes to great lengths to state that “the figures and examples above are not meant to limit the scope of the present invention” and that the specification is “not intended to be exhaustive or limited to the embodiments disclosed.” (Spec. ¶¶ 62-63). 
Thus, the examiner is also entitled to apply the plain and ordinary meaning of the term “domain,” which is understood to be “a set of argument values for which a function is defined.” (“domain;” Free On-Line Dictionary Of Computing; October 1, 2007; foldoc.org; Page 1.). Under this definition, even the incorrect and overly-narrow reading of Ninan applied by the appellant would result in a timeframe meeting this definition because a time frame is “a set of argument values for which a function is defined.”
Therefore, the examiner’s rejection should be affirmed.

Next, Appellant argues that the provided analysis “is inconsistent with both the Examiner's other analysis and the cited reference of Ninan.” (App. Br. 17). Appellant continues that “the Examiner asserts that the domain is a ‘timeframe’ and on the other hand, the Examiner asserts that the domain is ‘Books,’” which Appellant believes to be inconsistent. (Id.). 

The examiner fails to see any inconsistencies in the rejection because Appellant has misrepresented the rejection. As discussed above, the examiner never asserted that the domain was only “timeframe” or “Books.” Instead, as was discussed above, the domain is the portion of the domain model occurring within the timeframe or other selected information. Therefore, the examiner’s rejection should be affirmed.

Finally, Appellant argues that “Ninan treats a ‘timeframe’ different than a ‘domain’” because “the timeframe is used to limit information about a particular domain.” (Id. at 18). Thus, Appellant concludes that “the Examiner's assertion that the claimed ‘the selection of the timeframe’ corresponds to the claimed ‘a selected domain that was selected’ is inconsistent with the teachings of Ninan.” (Id. at 18).

Once again, Appellant has misrepresented the rejection. As has now been discussed several times above, the selection of the domain is not merely the selection of a timeframe or other altering information. Instead it is the selection of altering information, such as a timeframe, that applies to a domain model. Thus, when the user selects the timeframe to be applied to the domain model, the user is selecting a domain that comprises the portion of the domain model occurring within the timeframe. Therefore, the examiner’s rejection should be affirmed.

The Rejection of Claims 24, 28, and 32 Under 35 U.S.C. § 103 for Obviousness based upon Ninan in view of Bagehorn, Bassin, and Ahuja-Cogny

	Regarding the rejections of claims 22, 23, 29, 30, 36, and 37 under 35 U.S.C. § 103, Appellant argues that these claims “stand or fall together with independent claim 21.” (Id.). For the reasons discussed above, the rejections of these claims should be affirmed.
	
	Regarding the rejection of claims 24, 28, and 32 under 35 U.S.C. § 103, Appellant argues that ‘[t]he additional reference to Ahuja-Cogny does not cure the argued deficiencies of the combination of Ninan, Bagehorn, and Bas.” (Id.).

	Appellant’s argument is based on an erroneous premise – namely that there is any deficiencies with the combination of Ninan, Bagehorn, and Bas. As has been discussed above, the rejection of the using Ninan, Bagehorn, and Bas was proper. Therefore, the examiner’s rejection should be affirmed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                     
                                                                                                                                                                                   /Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The book sales constitute a domain for reasons that will be discussed below.
        2 Although Appellant repeatedly refers to the user’s selection being a “timeframe,” a full reading of Ninan makes clear that this is merely one example of the data a user may select.